Citation Nr: 1025552	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1983 to December 
1987.  The Veteran also had active duty service from January 1990 
to August 1990; his discharge from this period of active service 
was under other than honorable conditions.  There has been no 
administrative determination that the discharge from the second 
period of service was under dishonorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
A February 2007 Board decision denied the Veteran's claim for 
entitlement to service connection for bilateral hearing loss 
disability.  

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2008 decision, the Court vacated 
the Board's denial and remanded the matter to the Board.  The 
Board then remanded the Veteran's claim in December 2008 and 
August 2009 for further development.


FINDING OF FACT

Hearing loss disability was not present in service and is not 
related to service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.385, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided VCAA notice by 
letter mailed in July 2003, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice with 
respect to the disability rating or effective date element of his 
claim, the Board finds that there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is not 
warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of the 
claim is no more than harmless error.

In addition, the Veteran's service treatment records and 
pertinent post-service treatment records have been obtained.  The 
Veteran has not identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also unaware of 
any such evidence.  Although the Veteran was not afforded a VA 
examination to determine if he has bilateral hearing loss 
disability that is related to his active service, as discussed 
below, the Board has determined that VA has undertaken all 
required development to afford the Veteran an appropriate 
examination.  Therefore, the Board is satisfied that the VA has 
complied with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.






Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that he has bilateral hearing loss as a 
result of his active duty service.  The Veteran's service 
treatment records are negative for evidence of hearing loss 
disability in either ear.

Post service treatment records from the Virginia Department of 
Corrections show that the Veteran complained of hearing loss in 
June 2003.  His physician noted that follow-up care would be 
provided if increased deterioration in the Veteran's right ear 
hearing was observed.  The Veteran was never scheduled for an 
audiogram and a diagnosis of bilateral hearing loss was not made.
 
Treatment records from the Deerfield Correctional Center note 
complaints of hearing loss and ringing in the ears.  An April 
2008 treatment record notes an impression of a hearing problem by 
history.  A February 2008 audiology consultation notes impaired 
hearing in the right ear due to a nerve conduction deficit.  The 
physician indicated that the Veteran reported that the hearing 
loss was first detected in the military.  No auditory thresholds 
or speech discrimination scores were provided.  

The Veteran was afforded a VA examination in March 2009 in 
conjunction with another claim for service connection.  The 
examiner noted that a 1991 medical record during the Veteran's 
incarceration noted that hearing was within the normal limits at 
a distance of 12 inches.  The examiner noted that audiological 
examination was not possible because the Veteran was incarcerated 
and the prison would not allow the Veteran to be brought to the 
VA for audiological testing due to safety rules and regulations.  
However, the examiner noted that the claims file contained a 
hearing examination report by Dr. M., while the Veteran was 
incarcerated at the Deerfield Prison.

A March 2009 treatment record from the Green Rock Correctional 
Center indicates that the Veteran requested a hearing test, but 
it is unclear whether a test was provided.

The Veteran submitted statements regarding his hearing loss, 
specifically stating that his audiological examinations provided 
by the military clearly showed hearing loss.  The Veteran also 
submitted various statements from housemates and co-workers 
stating that the Veteran couldn't hear well because he didn't pay 
attention to those around him unless the Veteran was looking 
directly at the person or standing very close to him.

As noted above, impairment in hearing acuity is not considered a 
disability for purposes of an award of service connection unless 
audiometric test results, including speech recognition scores, 
have reached a certain level.  While hearing evaluations 
conducted during service showed some hearing loss, the Veteran 
was not found to have hearing loss to the degree required to 
establish the presence of a hearing loss disability for VA 
purposes.  Further, the Veteran's physician at the Deerfield 
Correctional Center, Dr. M., noted hearing loss by history, first 
detected in the military and indicated that the Veteran had 
impaired hearing in the right ear.  However, no auditory 
thresholds or speech discrimination scores were provided.

The Court has specifically addressed VA's duty to assist 
incarcerated Veterans in cases where a VA examination is 
warranted.  VA's duty to assist incarcerated Veterans requires VA 
to tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same care 
and consideration given to their fellow Veterans.  See 38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
In the case of VA medical examinations, VA does not have the 
authority to require a correctional institution to release a 
Veteran so that VA can provide him the necessary examination at 
the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 
(West 2002).  However, VA's duty to assist an incarcerated 
Veteran includes: (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting the 
correctional facility and having their medical personnel conduct 
an examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional facility 
to conduct the examination.  See Bolton, 8 Vet. App. at 191.  
VA's Adjudication Manual Rewrite contains instructions on 
attempting to provide an examination for an incarcerated Veteran.  
See M21-1MR, Part III.iv.3.A.11.d.

In this case, it has not been possible to schedule the Veteran 
for a VA audiological examination as he has been incarcerated.  
The record reflects that the originating agency has made several 
unsuccessful attempts to schedule the Veteran for examinations 
through various means.  Specifically, the March 2009 VA examiner 
noted that the prison where the Veteran was incarcerated was 
contacted and that VA attempted to arrange for the Veteran to be 
transported to a VA facility with a soundproof booth sufficient 
for audiological testing.  Unfortunately, the facility would not 
allow the Veteran to be transported to a VA facility with a 
soundproof booth due to safety rules and regulations.  
Furthermore, the examiner noted that the prison did not have a 
soundproof booth in which audiological testing could be 
accomplished.  

The Board notes that the Veteran submitted his own statements as 
well as statements from his co-workers and housemates.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board.  

The Board notes that the Veteran would be competent to say he has 
difficulty hearing since his active service.  Additionally, the 
Veteran's friends can testify that the Veteran appears to have 
difficulty understanding or hearing them when they are speaking 
to the Veteran.  However, as noted above, service treatment 
records do not show a hearing loss disability for VA purposes 
during active service.  While the Veteran has asserted he has a 
hearing loss disability, and while Dr. M., noted some right ear 
hearing impairment, there is no competent evidence showing that 
the Veteran has sufficient hearing impairment to qualify as a 
disability for VA compensation purposes.  Accordingly, this claim 
must be denied.


							(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


